ON PETITION EOR REHEARING.
Per curiam:
The plaintiff in error says that the court should not have given any weight to the point that the amended ]ilea, though dilatory in nature, was not offered at the first term, because the objection on which the court disallowed it was that “the same set up no defense to plaintiff’s action,” and, therefore, the fact that it was not filed at the first term was waived. Cf. Wright v. Jett, 120 Ga. 995 (48 S. E. 345).
To make our ruling clearer and to test the sufficiency of the point now presented, let us look again to what the amendment to the plea set up, and to the purpose for which it was offered, as disclosed on *332its face. It set up that the plaintiff at the time of hisynjury was an engineer on a train engaged in interstate commerce, “within the terms of the act of Congress, approved April 22, 1908, regulating the liability of common carriers when engaged in the carriage of such interstate commerce.” The purpose of the plea (i. e., whether it was offered as a dilatory plea or as a plea to the merits) is disclosed in the'next paragraph, with which the amendment concludes, as follows: “Wherefore, defendant says there is no right of action under the allegations of the petition.” Plainly, the plea was not offered as a dilatory plea, but as a plea to the merits — not as a plea to the jurisdiction of the court or to the form of the plaintiff’s action, but as a defense to the cause of action itself. In the course of our opinion we have endeavored to show that the plea did not set up anything which could defeat the plaintiff’s cause of action, that it merely went to the form or manner in which the plaintiff had sued — that it was in substance and effect a dilatory plea, whether tested by the pleadings or the proof, and that the court committed no reversible error in striking it.
We did intimate that if it had been filed at the first term as a dilatory plea, it might have been well taken — that is to say, it might have been sufficient (if the facts set up therein were proved) to have caused the plaintiff’s action as pleaded to abate, so that he would have been put to the necessity of amending or of suing over. We understand that the test- as to whether a plea is dilatory or goes to the merits is this: If the defendant upon establishing the facts can defeat the plaintiff’s cause of action in whole or in part, or can obtain any substantial relief against the plaintiff, the plea is not dilatory, but is a plea to the merits. On the other hand, if the effect of sustaining the plea is not to deny or diminish the defendant’s liability on the cause of action asserted, or to obtain other substantial relief against the plaintiff, but is merely to defeat the plaintiff’s action as presently laid and to leave him with an unimpaired right to sue over again in some other form or way, or in some other court on the same cause of action, the plea is dilatory.
For instance, pleas which allege that the plaintiff has sued in the wrong court, or -that proper parties have not been joined, or that parties or causes of action have been misjoined, or that the defendant has not been legally served, or that the plaintiff has sued without complying with some statutory prerequisite, such as paying the *333costs in advance where such payment is required, nr that the plaintiff has sued before his debt is due, or any other such matter which does not negative the idea that the defendant is liable to the plaintiff in the cause of action, are dilatory pleas and must be filed at the first term.
As- we attempted to show in the original opinion, the fact that the plaintiff was a servant engaged in interstate commerce did not tend to deny or to diminish the defendant’s liability to him upon the very cause of action he was asserting, and did not give the defendant any other substantial right against him which it could not assert under the pleas already filed in the case. The defendant, by the amendment to its plea, in effect merely asserted that the plaintiff should not be allowed to proceed with his suit as it was laid in his petition, but should be required to amend (if amendment were permissible), or to sue over again in another way or in another court, on the identical cause of action. The objection that the plea “set up no defense to the plaintiff’s action” was, therefore, as we see it, well taken; and the court did not err in sustaining the objection. Rehearingr denied.